DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	Applicant’s response received 3/16/22 has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, Group I comprising claims 1-10 and 16.  Accordingly, claims 11-15 have been withdrawn from consideration. 

Claim Interpretation and Contingent Limitations
Claims 1-6, which are method claims, contain the following conditional limitations: 
Claims 1-2: 
(1) “receiving, by a server, vehicle identification information from a first terminal (claim 1) . . . [t]he method according to claim 1, further comprising executing, by the server, user authentication through the first terminal, wherein the receiving vehicle identification information is executed when the user authentication succeeds.” (claim 2) 

Claims 1 and 3:
(2) “waking up, by the server, the target vehicle to be controlled and transitioning the target vehicle to be controlled to a movable state (claim 1) . . . [t]he method according to claim 1, further comprising: 
transmitting, by the server, a responsibility agreement request to the first terminal; and  
receiving, by the server, an agreement completion notification from the first terminal, wherein the transitioning the target vehicle to be controlled to the movable state is executed when the agreement completion notification is received.”

Claims 3-4: 
whether or not the specified target vehicle to be controlled is movable, wherein the transmitting a responsibility agreement request is executed when the specified target vehicle to be controlled is movable.” (claim 4)

Claim 5:
(4) “The method according to claim 4, further comprising transmitting, by the server, contact number information of an owner of the target vehicle to be controlled to the first terminal when the specified target vehicle to be controlled is not movable.”  

Claim 6: 
(5) “The method according to claim 3, further comprising notifying, by the server, a second terminal relating to the specified target vehicle to be controlled that the specified target vehicle to be controlled is to be moved when the server receives the agreement completion notification.”  

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 1-6 are process claims, Ex Parte Schulhauser applies to limitations (1)-(5). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria 
For example, claims 4-5, wherein claim 5 depends on claim 4 presents method claims that require step A (i.e., transmitting a responsibility agreement request is executed) if a first condition happens, the target vehicle is movable and presents step B (i.e., transmitting, by the server, contact number information of an owner of the target vehicle to be controlled to the first terminal if a second condition happens, the target vehicle is not movable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to interrelate essential elements of the invention as defined by applicant in the specification. “A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.” See MPEP 2172.01; In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).  
Specifically, claim 1, in view of the specification, recites several steps that do not occur, i.e., (1) “receiving, by a server, vehicle identification information from a first terminal” and (2)  “waking up, by the server, the target vehicle to be controlled and transitioning the target vehicle to be controlled to a movable state”. However, in view of the specification, (1) cannot occur unless the user authentication step recited in claim 2 occurs. See FIG. 3, s310 “user authentication” occurs prior to subsequent steps s320- s390, including step s330 “transmit identification information”. The specification and drawings do not provide enabling disclosure of an alternative where a server receives vehicle identification information without s310 occurring See spec ¶ 44 (“When user authentication has been normally completed, the user may 
In addition, in view of the specification, (2) cannot occur unless the agreement completion notification is received. See FIG. 3, s360 occurring prior to s370-s390. The specification and drawings do not provide enabling disclosure of an alternative that transitions the vehicle to a movable state without s360 occurring. Spec. ¶ 49 “Depending on the user agreement or approval for movement by the owner of the double-parked vehicle, the server may wake up the double-parked vehicle so as to transition to a movable state (s380)”; ¶ 61 “after the agreement procedure, a menu for selecting the moving direction of the double-parked vehicle 20 may be displayed on the user terminal”. Claims 2-10 and 16 are rejected on the basis of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0086853 to Kumar in view of U.S. Patent Application Publication No. 2016/0075293 to Chun et al. (Chun). 
	With respect to claims 1 and 16, Kumar discloses a method for controlling movement of a parked vehicle, the method comprising: 
receiving, by a server (FIG. 4B, 410 parking control system; FIG. 8 800 parking control server), vehicle identification information from a first terminal; 

(¶ 40 and Table 1 “V2X message . . . impacted vehicle list . . . ordered list contains the vehicle ID with whom the current vehicle communicates and negotiates”)
specifying, by the server, a target vehicle to be controlled based on the vehicle identification information; 
(D park assist negotiation request from parking control server to target vehicle A, target vehicle B, Fig. 4B; ¶25 “parking control server 110 may be used to incentivize other autonomous or semi-autonomous vehicles to move in order to provide space to accommodate the incoming source vehicle 102”; ¶38 “the parking control server 310 and/or the source vehicle 302 may wirelessly communicate with the target vehicle 304 . . . If the target vehicle 304 does not accept the credit offer, the parking control server 310 may wireless connect to a different target vehicle, e.g., vehicle 306, to negotiate the credit offer and relocation”) 
(¶41 “At stage B, the parking control server 410 determines one or more parking locations for the source vehicle, including a list of target vehicles that are available to be moved to provide a parking space for the source vehicle based on the credit offer . . . list of the target vehicles may be determined by the parking control server 410 based on factors . . .”)
(¶43 “park assist negotiation request messages at stages D and F may be initiated based on the identity of the target vehicles determined by the parking control server 410”; ¶58
waking up1, by the server, the target vehicle to be controlled and transitioning the target vehicle to be controlled to a movable state; and 
(¶ 45 “If a target vehicle is required to relocate to another parking location, e.g., as illustrated in FIGS. 3A and 3 B , the target vehicle may wirelessly engage in a park assist session with a credit offer with the parking control server 410 in discussed above”; ¶ 35 “When source vehicle 202 is being parked, target vehicles 204 and 206 tum ON their sensors and V2X system and may move or relocate based on the space available, e.g., in response to accepting the credit offer in the request to move . . . the vehicles 202, 204, and 206 may turn on cameras, such as a dash camera to record the parking of the source vehicle 202 and movement/relocation of the target vehicles 204 and 206, e.g., for insurance purposes”)
(¶ 43 “park assist negotiation may occur between . . . the parking control server 410 and the target vehicles”
transmitting, by the server, a moving direction to the target vehicle to be controlled.  
	(¶32 “both target vehicles 204 and 206 are required to move In order for the source vehicle 202 to have adequate space to park . . . parking control server 210 may communicate with the target vehicles 204 and 206 via base station 222 . . . target vehicles 204 and 206 may communicate with the parking control server 210 . . . the target vehicles 204 and 206 are instructed to autonomously move and the credits are transferred”) 
	(¶38 “If the target vehicle 304 accepts the credit offer, the parking control server 310 may direct the target vehicle to a new parking location”). 
	With respect to “waking up”, not provided with a limiting definition in the specification, it is unclear whether the parking control server Kumar discloses this feature prior to controlling the target vehicle to move. Although the term “waking up” is not explicitly recited in Kumar, Kumar at least suggested this feature since parked cars are controlled to be moved by the parking control server. 
	Chun, from the same field of endeavor, explicitly recites waking up, by the server (TMS Center, i.e., FIG. 4 110), a target vehicle (i.e., vehicle (TMU)
	(FIG. 3 early SMS wakeup s115 from TMS center 110 to vehicle 115; ¶2 “a
method and a system for remotely controlling the TMU of a vehicle”; ¶ 11 “transmitting by the TMS center , a wake-up message for enabling toe TMU of the vehicle . . . transmitting, by the TMS center, a remote control signal for controlling the TMU of the vehicle to the TMU of the vehicle after the wake-up message”; ¶ 14 remote wake up service; ¶ 15; ¶20 TMU of the vehicle is enabled in response to the wake up message; ¶37 remotely controlling a telematics unit of a vehicle; ¶¶ 43-44 TMS server 110 . .  may also be referred to as a TMS server . . . parking position confirmation . . . TMS center 110 . . . transfer . . . 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the server wake-up to a vehicle as disclosed by Chun, the system of Kumar in order to preserve vehicle battery and reduce vehicle remote control time in waking up a target vehicle in the system of Kumar (Chun, ¶¶ 47, 63 110).

With respect to claim 2, Kumar in view of Chun disclose executing, by the server, user authentication through the first terminal, wherein the receiving vehicle identification information is executed when the user authentication succeeds.  
	(Chun, Fig. 2 TMS center, login, authentication, remote command, sms wakeup).

 	With respect to claim 3, Kumar in view of Chun disclose transmitting, by the server, a responsibility agreement request to the first terminal (Kumar, i.e., source vehicle FIG. 4A-4B, park assist response, park assist negation response, wherein responsibility agreement is agreement to pay to move a target vehicle, wherein negotiation may be with the target vehicle or with the parking control server 410, i.e., Kumar, ¶6 “a park assist negotiation with the incoming vehicle or the parking control server”; Kumar, ¶27 “The credit (or other payment ) may be facilitated by the parking control server 110”; Kumar, ¶ 32 “The parking control server 210 or the source vehicle 202, for example, may communicate with the target vehicles 204 and 206 with a park assist negotiation request.”; Kumar, ¶ 33); and DB1/ 114704889.1 
25receiving, by the server, an agreement completion notification from the first terminal  (i.e., Kumar, park assist request confirmation, FIG. 4A-4B), wherein the transitioning the target vehicle to be controlled to the movable state is executed when the agreement completion notification is received.  
 (Kumar, ¶ 33 “provide a park assist negotiation response that accepts or rejects the movement request from the source vehicle 202 . . . if so, the target vehicles 204 and 206 are instructed to 
	 
With respect to claim 4, Kumar in view of Chun disclose 
confirming, by the server, whether or not the specified target vehicle to be controlled is movable, (i.e., confirm whether the target vehicle is movable, i.e., agrees to move in response to park negotiation request, wherein a target car that does not agree is not considered movable, wherein the request can be accepted or rejected (Kumar, ¶ 6 “target vehicles may accept or reject a request to move . . . Upon acceptance of the credit offer, one or more target vehicles may move”; Kumar, ¶ 33 “target vehicles 204 and 206 may communicate with the parking control server 210 or the source vehicle 202 to provide a park assist negotiation response that accepts or rejects the movement request”; wherein negotiation may be with the target vehicle or with the parking control server 410, i.e., Kumar, ¶6 “a park assist negotiation with the incoming vehicle or the parking control server”; Kumar, ¶27 “The credit (or other payment ) may be facilitated by the parking control server 110”; Kumar, ¶ 32 “The parking control server 210 or the source vehicle 202, for example, may communicate with the target vehicles 204 and 206 with a park assist negotiation request.”; Kumar, ¶ 33). 
wherein the transmitting a responsibility agreement request is executed when the specified target vehicle to be controlled is movable (Kumar, FIG. 4A, 4B, E or G park assist negotiation response, i.e., the target vehicle agrees to move (Kumar, ¶ 6 “target vehicles may accept or reject a request to move . . . Upon acceptance of the credit offer, one or more target vehicles may move”), prior to H, park assist request confirmation).

With respect to claim 8, Kumar in view of Chun disclose 

(Kumar, ¶ 35 “When source vehicle 202 is being parked, nearby target vehicles, e.g. , target vehicles 204 and 206 tum ON their sensors and V2X system and may move or relocate based on the space available, e.g., in response to accepting the credit offer in the request to move or in response to detecting the source vehicle 202 is about to hit a target vehicle. Additionally, the vehicles 202, 204, and 206 may turn on cameras, such as a dash camera to record the parking of the source vehicle 202 and movement/relocation of the target vehicles 204 and 206, e.g., for insurance purposes in case of contact between vehicles”; ¶ 62 “ultrasonic sensors, cameras, computer vision, etc., that may be used for parking assistance and autonomous and semiautonomous driving and parking”; ¶ 20 “The V2X standard aims to develop autonomous or semi-autonomous driving systems, such as ADAS”; ¶29 “parking assist control server 210 assist in parking . . . autonomously”; ¶ 32 “target vehicles 204 and 206 use their sensors to detect the space around them”; ¶38 “If the target vehicle 304 accepts the credit offer, the parking control server 310 may direct the target vehicle to a new parking location”).
	
With respect to claim 10, Kumar in view of Chun disclose wherein the moving direction is determined by at least one of 
the server based on an image of surroundings around the target vehicle to be controlled, wherein the image is received by the server from the target vehicle to be controlled, or 
the first terminal.  
(Kumar, ¶ 35 “When source vehicle 202 is being parked, nearby target vehicles, e.g. , target vehicles 204 and 206 tum ON their sensors and V2X system and may move or relocate based on the space available, e.g., in response to accepting the credit offer in the request to move or in response to detecting the source vehicle 202 is about to hit a target vehicle. Additionally, the vehicles 202, 204, and 206 may turn on cameras, such as a dash camera to record the parking of the source vehicle 202 and movement/relocation of the target vehicles 204 and 206, e.g., for insurance purposes in case of contact between vehicles”; ¶ 62 “ultrasonic sensors, cameras, computer vision, etc., that may be used for parking 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0086853 to Kumar in view of U.S. Patent Application Publication No. 2016/0075293 to Chun et al. (Chun) and further in view of U.S. Patent Application Publication No. 20150058101 to Han et al. (Han) 
With respect to claim 5, Kumar in view of Chun fail to disclose transmitting, by the server, contact number information of an owner of the target vehicle to be controlled to the first terminal when the specified target vehicle to be controlled is not movable.  
However, transmission of owner contact number information in a parking management system was well known in art at the time of effective filing. For example, Han, from the same field of endeavor, discloses transmitting, by a server, contact number information of an owner of the target vehicle to a first terminal
 ( ¶75 “Through the registration procedure, the parking space requester provides vehicle information on a vehicle and driver information on an owner (e.g., driver) of the vehicle to service server 100. Particularly, service server 100 may request the parking space requester to enter information on a vehicle and an owner (e.g., main driver) through an associated web-page posted on the Internet or an associated app installed in user equipment 200 of the parking space owner. In response to the request, the parking space requester provides vehicle information and driver information to service server 100. Vehicle information may include vehicle identification (e.g., license plate number) and driver information may include device information (e.g., a device to communication) and contact information (e.g., user equipment, mobile terminal, and so forth). Service server 100 may store the information from the parking space requester, as member information, and use the stored information to transmit a message to a driver of a vehicle detected through monitoring devices.”; ¶59 “The registration request message from a 
(¶ 90 “the detected vehicle may be requested to leave the target parking space at step S4040. For example, service server 100 may transmit a warning message to user equipment of a driver of the detected vehicle based on information obtained from the captured image”; ¶ 98-99 “Such an inquiry message may be transmitted to the driver through various methods. For example, the inquiry message may be transmitted to user equipment (e.g., a mobile phone, a smart phone, a pad-like device, or a laptop computer) of the driver, but the present invention is not limited thereto. The inquiry message may be transmitted to a device mounted on the detected vehicle, such as a navigation system or an entertainment system, or directed to the vehicle . . . Such information on a target device to transmit the inquiry message and contact information thereof may be obtained through various methods. For example, based on the monitoring information, service server 100 may obtain information on the detected vehicle and a driver of the detected vehicle. A contact number of the driver may be posted on a windshield of the detected vehicle. Such a contact number may be a telephone number of a smart phone of the driver.”; ¶100 “service server 100 may extract vehicle identification from the collected monitoring information and obtain associated driver information from registration information stored in a memory of service server 100. Such driver information may include contact information of the driver, such as a telephone number of a mobile terminal of the driver. Based on such obtained information, service server 100 determines a target device to transmit an inquiry message and transmits an inquiry message to the determined target device, such as user equipment 200, associated with the detected vehicle.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to transmit, by the parking management server of Kumar in view of Chun, contact number information of an owner of the target vehicle, as disclosed by Han, to the first terminal of Kumar in view of Chun when the specified target vehicle to be controlled is not movable in order to improve ease of use by parking participants and improve efficiency of overall parking management by facilitating the removal and parking of vehicles in a parking management system. In addition, providing contact information to parking . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0086853 to Kumar in view of U.S. Patent Application Publication No. 2016/0075293 to Chun et al. (Chun) and further in view of U.S. Patent Application Publication No. 20190096259 to  McQuillen et al. (McQuillen). 
With respect to claim 6, Although Kumar in view of Chun fail to disclose notifying, by the server, a second terminal relating to the specified target vehicle to be controlled that the specified target vehicle to be controlled is to be moved when the server receives the agreement completion notification.
McQuillen, from the same field of endeavor, discloses a system and method to detect blocked vehicles (title) wherein the system determines notifies, by a server a second terminal relating to a specified double parked target vehicle that a target vehicle is blocking a host vehicle (¶12 “When the host vehicle detects that it is blocked . . . notify the driver of the other vehicle, and/or request the other vehicle move. In some examples, the host vehicle sends an alert to a mobile device (e.g., a smart phone, a smart watch, etc.) of the driver . . . sends a request for the other vehicle to move and/or sends an alert to the other vehicle to notify the corresponding driver”; ¶ 23 The parking monitor 112 reacts when it determines that the host vehicle 100 is trapped . . . inform the driver of the other vehicle that the host vehicle 100 is trapped . . . parking monitor 112 . . . sends a message (e.g., via an server on an external network) . . . the parking monitor 112 broadcasts a message requesting one or more of the blocking vehicles to relocate and/or send an alert to their respective drivers”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the server in Kumar in view of Chun, to notify a second terminal relating to the specified target vehicle to be controlled that the specified target vehicle to be controlled is to be moved, as disclosed by McQuillen, when the server of Kumar in view of Chun receives the agreement completion notification, in order to keep the owner of the vehicle appraised of their vehicle being moved so that they are aware of the vehicles current location when they retrieve their vehicle, thereby improving vehicle location awareness. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0086853 to Kumar in view of U.S. Patent Application Publication No. 2016/0075293 to Chun et al. (Chun) and further in view of U.S. Patent Application Publication No. 20190096259 to  McQuillen et al. (McQuillen) and further in view of U.S. Patent Application Publication No. 20150058101 to Han et al. (Han) 
With respect to claim 7, Kumar in view of Chun and further in view of McQuillen fail to disclose the notifying a second terminal that the specified target vehicle to be controlled is to be moved comprises: 
notifying the second terminal of at least one of 
user information of the first terminal or 
an image of surroundings around the target vehicle to be controlled, acquired by the target vehicle to be controlled.  However, transmitting user information to a terminal by a parking management system was known in the art at the time of effective filing. 
For example, Han, from the same field of endeavor, discloses notifying a terminal of at least one of  user information or an image of surroundings around the target vehicle to be controlled, acquired by the target vehicle to be controlled.  
( ¶75 “Through the registration procedure, the parking space requester provides vehicle information on a vehicle and driver information on an owner (e.g., driver) of the vehicle to service server 100. Particularly, service server 100 may request the parking space requester to enter information on a vehicle and an owner (e.g., main driver) through an associated web-page posted on the Internet or an associated app installed in user equipment 200 of the parking space owner. In response to the request, the parking space requester provides vehicle information and driver information to service server 100. Vehicle information may include vehicle identification (e.g., license plate number) and driver information may include device information (e.g., a device to communication) and contact information (e.g., user equipment, mobile terminal, and so forth). Service server 100 may store the information from the parking space requester, as member information, and use the stored information to transmit a message to a driver of a vehicle detected through monitoring devices.”; ¶59 “The registration request message from a parking space requester may include vehicle information and driver information. Vehicle information may 
(¶ 90 “the detected vehicle may be requested to leave the target parking space at step S4040. For example, service server 100 may transmit a warning message to user equipment of a driver of the detected vehicle based on information obtained from the captured image”; ¶ 98-99 “Such an inquiry message may be transmitted to the driver through various methods. For example, the inquiry message may be transmitted to user equipment (e.g., a mobile phone, a smart phone, a pad-like device, or a laptop computer) of the driver, but the present invention is not limited thereto. The inquiry message may be transmitted to a device mounted on the detected vehicle, such as a navigation system or an entertainment system, or directed to the vehicle . . . Such information on a target device to transmit the inquiry message and contact information thereof may be obtained through various methods. For example, based on the monitoring information, service server 100 may obtain information on the detected vehicle and a driver of the detected vehicle. A contact number of the driver may be posted on a windshield of the detected vehicle. Such a contact number may be a telephone number of a smart phone of the driver.”; ¶100 “service server 100 may extract vehicle identification from the collected monitoring information and obtain associated driver information from registration information stored in a memory of service server 100. Such driver information may include contact information of the driver, such as a telephone number of a mobile terminal of the driver. Based on such obtained information, service server 100 determines a target device to transmit an inquiry message and transmits an inquiry message to the determined target device, such as user equipment 200, associated with the detected vehicle.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to notify the second terminal of Kumar in view of Chun that the specified target of at least one of user information of the first terminal of Kumar in view of Chun in view of the disclosure in Han of a parking management system collecting and distributing user information associated with terminals in order to improve ease of use by parking participants and improve efficiency of overall parking management by facilitating the removal and parking of vehicles in a parking management system. In . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0086853 to Kumar in view of U.S. Patent Application Publication No. 2016/0075293 to Chun et al. (Chun) and further in view of U.S. Patent Application Publication No. 20170329346 to Latozki et al. (Latozki)
With respect to claim 9, Kumar in view of Chun fail to disclose wherein the moving direction is determined by the first terminal.  
However determining a moving direction of a second or target vehicle determined by a first terminal, i.e., at another vehicle was known in the art at the time of effective filing. For example, Latozki, from the same field of endeavor, discloses a vehicle autonomous parking system (title) wherein a parking management server passes a moving direction to a target vehicle based on a moving direction determined by a first terminal, i.e., from another vehicle (claim 7 “said control communicates with controls of other vehicles in determining the parking space for the equipped vehicle”; claim 9, “ autonomous parking system of claim 7, wherein said control, responsive to communication with controls of other vehicles, moves the equipped vehicle to rearrange a plurality of parked vehicles”; ¶ 55 “for opening a gap, the parking vehicles may transmit their identity, position and remaining gaps in between one another. In case the sum of the remaining gaps plus some maneuvering and safety distance (>distance sensor accuracy) between the vehicles is greater than the space required for the newly approaching vehicle, one or more of the already parked autonomous vehicles may rearrange either pulling forward or backward for some centimeters under regard of parking regulations, pedestrians and obstacles, without leaving the area allowed to park (also shown in the example of scenario II of FIG. 16). The rearranging calculation or optimization may run on a single vehicle, on a group processing of a plurality of concerned (parked and the approaching) vehicles, on a remote server”; ¶65 “the system parks the vehicle at a parking space and may later move the vehicle to adjust the parking location (such as to move to a preferred parking space or to make room for another vehicle) or to rearrange parked vehicles (such as to arrange the vehicles in an order that eases retraction or departure of the vehicles from the parking spaces). The system may how to maneuver a plurality of vehicles to give clearance for another vehicle may be done by the parking structure [server]. In accordance with an alternative option, the strategy for how to maneuver a plurality of vehicles to give clearance for another vehicle may be done cumulative by the vehicles by cloud processing. In accordance with an alternative option, the strategy for how to maneuver a plurality of vehicles to give clearance for another vehicle may be set by an instruction set of rules out of which logic the maneuvers are to be executed by the vehicle subject to enter or exit and all other vehicles giving clearance are given”; abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the moving direction to be determined by the first terminal, as disclosed by Latozki, in the system of Kumar in view of Chun in order to utilize the sensors of an incoming vehicle closest to the target vehicle for rearrangement of vehicles to improve accuracy and control of the target vehicle movement (Latozki, claims 7, 9, ¶¶ 46, 55, 65) and to improve handling of unforeseen obstacles in a parking environment (Latozki, ¶ 41), and allow for more compact parking with high customer comfort (¶ 44). 

Citation of Prior Art
U.S. Patent Application Publication 20160202650 (Stanford) is cited to disclose, relevant to at least claim 3:
server for wirelessly receiving from a user: a request to valet park the car of said user; a further request to retrieve the car from being valet parked. a database which includes identification information associated with the car, wherein said server includes a database engine which modifies said database to indicate if said car is valet parked responsive to said request from said user; said microprocessor based server includes a transmitter for wirelessly transmitting, to said user, agreement to valet park the car, wherein said request or said agreement is accompanied by identification information associated with said car. an authorization unit for authorizing retrieval of the car responsive to receipt of said further request and confirmation by said server that said identification information in said database indicated that said car is valet parked.
	¶ 64 “updating valet approved time 307 is one way to store agreement (approval) to valet park the car, but it is understood that there are other ways (such as an optional data field in database 181) to store the agreement within database 181. At step 1030, the valet request can be acknowledged. This acknowledgment can occur, for example, by signaling user device 101. User device 101 can be signaled and the acknowledgement can appear within the app (using cellular or Wi-Fi data), or via some other form of communication such as email or text messaging. The acknowledgement can also (or alternatively) include user identification information.”
	¶¶ 76, 47, 64; claim 18 “a valet parking receiver included in said wireless device which receives agreement to valet park the car”

U.S. Patent Application Publication 20150039213, Ford discloses removing blocked vehicle remotely.

	U.S. Patent Application Publication 20190113933 A1 is cited to disclose: FIG. 17 blocked in, transmit request for blocking vehicle to move. 

	U.S. Patent Application Publication 20180299904 A1 is cited for disclosing automatically moveing cars around in parking lot using communication from vehicle to server to target vehicle FIG. 9.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition of waking up is provided in the specification but examples include controlling the vehicle to become in a movable state, shifting a gear position or activating an ADAS or RSPA system (Spec. ¶ 33).